Citation Nr: 1047386	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  04-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to June 1953.  
He died in December 2002, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals ("BVA" or 
"Board") on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") in 
St. Petersburg, Florida which, in pertinent part, denied service 
connection for the cause of the Veteran's death.  The appellant 
provided testimony at hearings conducted before personnel at the 
RO in October 2005, and before the undersigned Veterans Law Judge 
in March 2007.  Transcripts from both hearings have been 
associated with the Veteran's VA claims folder.  In August 2007 
and July 2009, the Board remanded the appellant's appeal for 
additional development.


FINDINGS OF FACT

1.  The Veteran died in December 2002.  The death certificate 
lists the immediate cause of death as lung cancer.  

2.  At the time of the Veteran's death, he was service-connected 
for schizophrenia, shrapnel wound of the left arm and concussion.

3.  The Veteran's service-connected schizophrenia contributed 
substantially and materially to his lung cancer, which caused his 
death.  
CONCLUSION OF LAW

The Veteran's service-connected schizophrenia contributed 
substantially and materially to his death.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the 
Veteran's death.  In a claim of service connection for the cause 
of the veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an already 
service-connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability is 
the principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death must be causally connected to death 
and must have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service during 
a war period or after December 31, 1946, certain chronic 
disabilities, such as malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran died in December 2002 and his death certificate 
listed his immediate cause of death as lung cancer.  At the time 
of his death, the Veteran was service-connected for 
schizophrenia, left arm wound, and concussion.  The appellant 
maintains that the Veteran's lung cancer was caused by his 
exposure to Napalm in July 1951 while on active duty in Korea.  
In the alternative, the appellant claims that the Veteran's long-
term tobacco use, which caused his lung cancer, was due to his 
service-connected schizophrenia.  The appellant has submitted 
numerous statements indicating her belief that the Veteran's 
combat service, including exposure to Napalm, lead to his lung 
cancer.  She has also asserted that the Veteran was diagnosed 
with a brain tumor while in the hospital in 1953, which lead to 
his cancer of the brain.  Further, she has asserted that his 
overall deterioration in health from his combat service lead to 
his lung cancer.  She has also included numerous publications 
concerning lung disabilities as well as information concerning 
Napalm. 

Further, in her October 2005 and March 2007 hearing testimonies, 
the appellant again reiterated her contentions.  In sum, she 
asserted that the Veteran's general health deteriorated due to 
his combat service.  She indicated that he had ongoing 
disabilities since service that contributed to his death and 
again asserted that he had a brain tumor and underwent 
chemotherapy in 1953.  She testified that in 1990, the Veteran 
suffered a collapsed lung and was subsequently diagnosed with 
lung cancer in 1999.  She claimed that it was discovered that he 
had "charred" lungs, which she attributed to Napalm exposure.  
She further asserted that the Veteran was not officially 
discharged until April 1958 so a February 1958 chest x-ray that 
showed a history of tuberculosis was during active duty.  She 
also referred to private  opinions, which indicated that the 
Veteran's exposure to Napalm was a risk for lung cancer.  

Service treatment records are silent with respect to any lung 
problems or associated symptoms.  Importantly, chest x-rays in 
February 1953 and April 1953 showed no abnormalities of the 
lungs.  The Veteran underwent Medical Evaluation Board 
proceedings in March 1953 at which time it was recommended that 
he be transferred to a Neuropsychiatric Center.  April 1953 
hospital treatment records showed that the Veteran was admitted 
for peptic ulcer and brain tumor.  However, no clinical diagnosis 
of a brain tumor was documented and there is no mention of 
chemotherapy.  A May 1953 service examination prior to discharge 
showed that the lungs and chest were clinically evaluated as 
normal.  Nevertheless, again, the appellant also asserts that a 
general overall deterioration of the Veteran's health during his 
combat service lead to his eventual diagnosis of lung cancer.  In 
support of this contention, she points to September 1951 
treatment records that showed an assessment of dysentery.  

In June 1953, the Veteran was placed on the Temporary Duty 
Retired List (TDRL) and did not acquire any additional active 
duty while on the TDRL.  The Veteran underwent a VA examination 
in June 1955 primarily for his service-connected psychiatric 
disability.  Importantly, a contemporaneous x-ray of the chest 
was negative.  However, a February 1958 chest x-ray was normal 
except there were multiple calcifications in both hila and lung 
fields, which probably represented tuberculous foci.  However, 
there was no evidence of active pulmonary parenchymal disease.  
The conclusion was essentially negative chest.  Again, the 
appellant has asserted that this x-ray was done while the Veteran 
was still on active duty.  However, as noted above, the Veteran 
had actually been placed on the TDRL, which is not considered 
active duty.  

Subsequently, a September 1959 chest x-ray showed several small 
bullae were noted at each apex; otherwise, the chest was 
negative.  However, follow up chest x-rays in September 1961 and 
1963 were negative.  
 
The first post service medical evidence of any lung disability 
are 1990 private treatment records, which showed that the Veteran 
had undergone several hospital admissions in the last month for 
bullous emphysema and spontaneous pneumothoraces.  Subsequent 
treatment records showed a past medical history of pneumonia, 
bullous emphysema, chronic obstructive pulmonary disease, and 
status post mechanical pleurodesis/multiple lobe resection now 
with pneumonia by x-ray.  Importantly, treatment records showed 
that in October 1999, the Veteran was diagnosed with lung cancer.  
The records also documented a long term history of cigarette 
smoking beginning when the Veteran was approximately 18 years old 
until he quit in 1989.  

A June 2003 statement from M.R., M.D. who was the treating 
neurologist for the Veteran prior to his death, stated that the 
Veteran's lung cancer did metastasize to his spine.  In addition, 
he had metastasis to the brain, but he did not have an  intrinsic 
tumor of his brain.  Therefore, his "spinal cancer" was the 
same cancer that was in his brain.  Nevertheless, the doctor did 
not provide an etiological opinion with respect to the Veteran's 
lung cancer.  However, although there is no competent medical 
evidence of a cancerous brain tumor requiring chemotherapy in 
1953 as asserted by the appellant, this opinion unequivocally 
shows that any cancer of the brain at the time of the Veteran's 
death had metastasized from his underlying lung cancer and was 
not an intrinsic tumor.  

In support of her claim, the appellant also submitted private 
medical statements from A. D., M.D. (hereinafter, "Dr. D") dated 
in February 2002 and May 2004.  In the February 2002 statement, 
completed prior to the Veteran's death, Dr. D noted that the 
Veteran had been his patient for at least five years; that the 
Veteran had developed lung cancer; and he opined that a 
significant risk factor regarding the lung cancer was several 
toxic exposures while serving in Korea, which included Napalm and 
significant smoke inhalation from a fire that occurred while he 
served there (in Korea).  Thereafter, in the subsequent May 2004 
statement, Dr. D opined that the Veteran's risks for lung cancer 
included prior TB exposure (documented on CXR), tobacco use, 
Napalm exposure, smoke inhalation suffered during a fire while in 
Korea, and COPD.  Moreover, Dr. D referred to the Second Infantry 
in Korea. P. 157-158, as confirming that the 38th Infantry, C 
Company, was exposed to Napalm in July 1951.

In its August 2007 remand, after reviewing the evidence of 
record, the Board found that it seemed likely that the Veteran 
was exposed to Napalm during service.  As such, the Board 
remanded the appellant's appeal for the purpose of obtaining 
medical records from Dr. D. related to the Veteran's post-service 
medical care and to obtain a medical opinion regarding the 
likelihood of a causal relationship between the Veteran's in-
service exposure to Napalm and his post-service development of 
lung cancer.  In requesting this medical opinion, the Board 
directed the RO to forward the Veteran's claims file to a VA 
oncologist or other specialist in diagnosing/treating lung 
cancer.  

A medical opinion was ultimately provided in October 2008 by a 
medical doctor who specialized in the area of family medicine and 
who assumed that the Veteran's exposure to Napalm in service 
"must have been remote ."   This examiner determined that it was 
less likely as not that the Veteran's lung cancer was due to or a 
result of exposure to Napalm.  However, as this opinion did not 
comply with the Board's August 2007 directive that it be done by 
an oncologist or other specialist,  the Board remanded the case 
again in July 2009 in order to comply with its prior remand.   

Further, the Board's July 2009 remand observed that the 
appellant's representative asserted in its April 2009 written 
brief presentation that relief should be granted on the basis of 
medical and scientific literature that indicated nicotine from 
tobacco had an effect on the brain that countered the effects of 
schizophrenia.  Implicit in this argument was the 
representative's assertion that (1) the Veteran smoked cigarettes 
throughout his lifetime secondary to his service-connected 
schizophrenia; (2) the Veteran's fatal lung cancer was caused by 
his cigarette smoking; and therefore (3) the Veteran's service-
connected schizophrenia contributed to the Veteran's death.  
Accordingly, the Board also directed the RO to obtain a VA 
medical opinion to address the likelihood of a causal connection 
between the Veteran's cigarette smoking and his schizophrenia. 

After reviewing the claims file and discussing medical literature 
that demonstrated an association between schizophrenia and 
cigarette smoking, a VA psychologist in a March 2010 opinion 
found that if the evidence supported that the Veteran was a 
smoker and if the evidence supported that he had schizophrenia, 
it was at least as likely as not that the Veteran's cigarette 
smoking was proximately due to his service-connected 
schizophrenia.  The examiner continued that the rationale for 
this opinion was based on a careful review of the claims file, 
treatment records, literature review and clinical expertise.  

Nevertheless, the RO returned the claims file to the same 
examiner who in a June 2010 addendum changed her opinion and 
determined that the Veteran's cigarette smoking was less likely 
as not caused by or a result of his service-connected 
schizophrenia.  In the addendum, she no longer referred to the 
literature she cited in her prior opinion, but again indicated 
that she based this opinion on her review of literature, 
available medical records, service records and clinical 
expertise.  However, unfortunately, she did not provide any 
rationale as to why she changed her opinion from the prior March 
2010 opinion in which it appears that she relied on the same 
evidence.  Despite an attempt, it appears that the RO was unable 
to get further clarification from this examiner.  

Subsequently, a September 2010 opinion was done by a medical 
doctor.  However, it is unclear whether he was an oncologist or 
specialist in lung cancer as directed in the Board's remand.  
After reviewing the claims file, including service records, as 
well as reviewing literature and conducting an internet based 
search, the examiner opined that it was less likely as not that 
the Veteran's lung cancer was due to or a result of exposure to 
Napalm.  He indicated that the Veteran's claims file did not make 
any direct reference to having suffered from exposure to Napalm, 
e.g. skin  burns or an respiratory ailment.  He also provided 
that his research failed to show any statistical records or 
studies that compared Napalm exposure and subsequent development 
of lung cancer.  However, a known risk factor for lung cancer was 
smoking, which accounted for 85% for all lung cancer related 
deaths.  He concluded that the Veteran's 40 year history of 
cigarette smoking as well as probable lung scarring from exposure 
to tuberculosis were the leading etiologies of the Veteran's lung 
cancer.  
 
The Board notes that for claims filed after June 9, 1998, as in 
the instant case, service connection may not be granted for 
disability or death on the basis that it resulted from disease or 
injury attributable to the use of tobacco products in service; 
this prohibition does not apply if the disability or death is 
otherwise shown to have been incurred or aggravated during 
service.  For the purposes of this section, "otherwise shown" 
means that the disability or death can be service-connected on 
some basis other than the Veteran's use of tobacco products 
during service, or that the disability became manifest or death 
occurred during service.  38 U.S.C.A.  § 1103; 38 C.F.R. § 3.300.  
The United States Court of Appeals for Veterans Claims' (Court), 
in Kane v. Principi, 17 Vet.App. 97 (2003), noted that 38 
U.S.C.A.  § 1103(a) states that a disability shall not be 
considered to have resulted from the line of duty on the basis 
that it resulted from the use of tobacco products during service.  
Therefore, any claim for service connection on the basis of 
tobacco use that began in service would be precluded by law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, service connection is also warranted for a disability, 
which is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also held 
that service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet.App. 
439 (1995).  Further, a veteran is not precluded from submitting 
evidence that may show that his drug and alcohol dependence is 
the result of, or secondary to, a service-connected disability.  
See Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001); see 
also generally VAOPGCPREC 6-2003 (Allowing for service connection 
of a disability due to tobacco products, when the disability is 
proximately due to a service-connected disability that is not 
service connected on the basis of being attributable to a 
veteran's use of tobacco products during service.)

The Board acknowledges that the Veteran in this case had a long-
standing history of tobacco use.  Moreover, the medical evidence 
of record, specifically, the most recent September 2010 VA 
opinion, primarily attributed the Veteran's lung cancer, which 
caused his death, to his tobacco use.  Although the Veteran 
appears to have smoked in service, as noted above, service 
connection may not be granted for disability or death on the 
basis that it resulted from disease or injury attributable to the 
use of tobacco products in service.  However, pertinent 
regulations and case-law allow for service connection if the 
Veteran's tobacco use has been attributed to a service-connected 
disability.  Thus, in the instant case, the primary question is 
whether the Veteran's tobacco use is proximately due to his 
service-connected schizophrenia.   

In support of this contention, the appellant's representative 
submitted publications showing an association between cigarette 
smoking and schizophrenia.  Based on these publications, the 
Board remanded this case in order to obtain a medical opinion.  
Initially, the March 2010 opinion by the VA psychologist found 
that the Veteran's cigarette smoking was proximately due to his 
service-connected schizophrenia.  However, unfortunately, this 
opinion was subsequently changed in the June 2010 addendum with 
no clear rationale provided for the change.  Given this lack of 
reasoning for the change in opinion, when resolving the benefit 
of the doubt in favor of the appellant, the Board must rely on 
the initial opinion given by the examiner and determine that the 
evidence shows that the Veteran's cigarette smoking was at least 
as likely as not proximately due to his service-connected 
schizophrenia.  See 38 U.S.C.A. § 5107(b).  Thus, as tobacco use 
has been determined to be the primary cause of the Veteran's lung 
cancer, in turn, it must be found that the Veteran's service-
connected schizophrenia contributed to his death.  Accordingly, 
service connection for the Veteran's cause of death is warranted. 

In light of the Board's determination that the appellant is 
entitled to service connection for the cause of the Veteran's 
death because his service-connected schizophrenia contributed to 
his death, any discussion as to whether the Veteran's lung cancer 
was otherwise related to service, to include exposure to Napalm, 
is unnecessary.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the appellant as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the appellant is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in January 2010, 
the appellant was furnished notice of the manner of assigning an 
effective date.  She will have the opportunity to initiate an 
appeal from this "downstream" issue if she disagrees with the 
determination which will be made by the RO in giving effect to 
the Board's grant of service connection for the Veteran's cause 
of death.




ORDER

Entitlement to service connection for Veteran's cause of death is 
warranted.  The appeal is granted.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


